     Case 1:21-cv-11419-TLL-PTM ECF No. 8, PageID.43 Filed 08/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

ROBERT L. KORDAN

                       Plaintiff,                            Case. No. 1:21-cv-11419
                                                             Honorable Thomas L. Ludington
v.                                                           Magistrate Judge Patricia T. Morris

BARBARA RIGG, et al.,

                  Defendants.
________________________________________/

     OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
             RECOMMENDATION AND DISMISSING THE COMPLAINT

         This matter is before the Court pursuant to Magistrate Judge Patricia T. Morris’s Report

and Recommendation. ECF No. 7. On June 7, 2021, Plaintiff Robert L. Kordan filed a pro se

complaint naming various hospital and funeral home employees as Defendants. ECF No. 1. While

the details of the Compliant are difficult to parse, Plaintiff seems to allege a vast conspiracy

wherein Defendants “took [his ailing] wife, lied [and] said she died[,] gave [him] false

documents[,] and committed several U.S. code violations in order to hide the truth.” See ECF No.

1 at PageID.6. All pretrial matters were referred to Magistrate Judge Morris., ECF No. 4, Plaintiff

was granted leave to proceed in forma pauperis, ECF No. 6.

         On July 23, 2021, Magistrate Judge Morris issued a report recommending that the

Complaint be dismissed sua sponte pursuant to 28 U.S.C. § 1915(e)(2)(B). ECF No. 7. Magistrate

Judge Morris concluded that “none of th[e] statutes [cited by Plaintiff] provide this Court with

jurisdiction” and, as a result, supplemental jurisdiction should not be exercised over Plaintiff’s

remaining state claims. Id. at PageID.34, 41.
  Case 1:21-cv-11419-TLL-PTM ECF No. 8, PageID.44 Filed 08/13/21 Page 2 of 2




        Although the Report and Recommendation states that the parties could object to and seek

review of the Recommendation within 14 days of service, no objections have been filed. The

election not to file such objections releases the Court from its duty to independently review the

record. Thomas v. Arn, 474 U.S. 140, 149 (1985). The failure to file objections also waives any

further right to appeal. Id.

        Accordingly, it is ORDERED that Magistrate Judge Morris’ Report and Recommendation,

ECF No. 7, is ADOPTED.

        It is further ORDERED that the Complaint, ECF No. 1, is DISMISSED.

        Dated: August 13, 2021                             s/Thomas L. Ludington
                                                           THOMAS L. LUDINGTON
                                                           United States District Judge




                                              -2-
